Title: From George Washington to Brigadier General James Clinton, 12 February 1780
From: Washington, George
To: Clinton, James


          
            Sir,
            Morris Town Feby 12th 1780
          
          In a circular letter of the 22d of Jany—in your absence—I transmitted the Inspectors reports of december to the Commandant of your Brigade delineating several defects and abuses there pointed out and exhorting to effectual measures for remedying them. This letter I presume you have since your return received; if not you will be pleased immediately to call for it, and have the objects contained in it properly attended to—I am chagrined to observe that the subsequent reports of Jany afford fresh matter for animadversion—In particular The waste and destruction of arms ammunition and accoutrements since the last inspection exceed all reasonable bounds. The 4th and 5th Regiments (and the first more than the last) have been in this respect singularly delinquent. My duty to the service and my regard to the Gentlemen themselves oblige me to declare that your own reputation and that of the officers commanding the regiments demand a speedy reform.
          I also observe that there are arms and accoutrements in the possession of the respective regiments not in the hands of the men. This would not be the case if the regulations were complied with, for according to them all such articles are to be l⟨odg⟩ed with the Brigade conductors—These also prescribe penalties for unnecessary loss and waste which if carefully inflicted would correct the evil.
          I request to be informed whence proceeds so great and general a deficiency of arms ammunition and accoutrements as appears upon the face of these reports.
          There are several men reported unfit for service. You will have them examined by the Surgeon General and either transferred to the invalid corps or discharged—as their cases may respectively require.
          You will be pleased to examine how it happens that four men are reported waiters to the Colonel in the 3d regiment, three of whom have been absent such a length of time, and have the matter rectified without delay.
          
          What is the reason the Col. himself has made so long a stay from his Regiment?
          In all the weekly returns many men are returned unfit for duty wanting cloaths and yet in these reports there appears to be more or less cloathing in each regiment undistributed—This seems not to be perfectly consistent but to require explanation—As fast as the cloathing is received it ought to be issued to the men who are most in want.
          I inclose you the last reports for your examination. When this is done you will return them with the others. I shall flatter myself that the next inspection will exhibit a more favourable picture of the state of the Brigade. I am &c.
        